Lundberg Stratton, J.,
dissenting.
{¶ 8} The Board of Commissioners on Grievances and Discipline recommended a one-year suspension with one year stayed upon conditions agreed upon by the parties in their consent-to-discipline agreement. While I recognize that respondent has a substance-abuse issue, pursuant to Gov.Bar R. V(8)(D), I would reject this agreement, particularly since respondent accepted cocaine as a fee for services and failed to file five years’ worth of tax returns. Therefore, I would *512remand the matter to the board for a hearing. Accordingly, I respectfully dissent.
Gary S. Fishman and George Forbes, for relator.
Charles Lazzaro, pro se.
Moyer, C.J., concurs in the foregoing dissenting opinion.